DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 6, 8, 10, 15, and 17 were amended in the Amendment filed on March 29, 2022 and claims 2 and 16 were cancelled. 
Claims 1, 3-12, 15, and 17-22 are currently pending and under examination, of which claims 1 and 15 are independent claims.

Response to Amendment
The Amendment to Non-Final Office Action, filed on August 31, 2018, is fully responsive.
In view of the Replacement Sheets of FIGS. 1-10, the objections to the Drawings is hereby withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
The means-plus-function interpretation submitted in the Non-Final Office Action of December 29, 2021 is maintained for the reasons set forth in that action.
In view of the substantive claim amendments to claim 6, the indefiniteness rejection is withdrawn.

Response to Arguments
Regarding the prior art rejections, pertaining claimed feature of independent claim 1 reciting “determining an environment scene state of the current environment in the space according to the first environment data”, page 13 of the Amendment reproduces portions of columns 2 and 4 and FIG. 2 of Gruber.  It is then argued the following: 
“As can be seen from Fig.2, Gruber teaches to output the flow temperature T_VRL from the forecast outside temperature T_ext_pred, the room occupancy calculated in advance occupancy_pred, the filtered inside temperature T_int_obs. However, Gruber fails to teach to output the temperature flow profile T_VRL based on the temperature measured real time. The parameter of T_VRL actually reflects the flow of temperature over a particular time horizon, which is calculated in advance. In other words, the flow temperature T_VRL does not reflect the environment scene state of the current environment in the space. Therefore, Gruber fails to teach to determine an environment scene state of the current environment in the space according to the inside temperature of the room measured real time.  Moreover, Gruber teaches that the first value of T_VRL provided to the flow temperature control 2 for controlling the function of a pump is determined based on values that are calculated or forecasted in advance”. (emphasis added in Amendment)

The Office respectfully disagrees with the arguments.  From the broadly claimed recitation, nothing prohibits from the room occupancy from being calculated in advanced or determined in advanced.  Contrary to the contentions made in the arguments, the T_VRL is not based on temperature “calculated in advance”.  As clearly shown and described with respect to FIG. 1, which was referred to in the previous Non-Final Office Action, “In the case of room temperature measurement, two functions are involved: the monitor 12 and the parameter adaptation in the adaptive module 13. Without room temperature measurement, these cease to apply, and the forecast inside temperature T_int_pred is used as the inside temperature for the next cycle of calculation, which is shown in FIG. 2 by a strip shown in broken lines on the optimising module 14.” See Column 3, lines 21-28.  Thus, prior to the next cycle calculation, the room temperature measurement, which is input to the predictive controller 1 of the supply value is not calculated in advance but is used to determine T_VRL.  The room temperature is then adjusted based on T_int to satisfy the specifications of the user. See Column 2, lines 51-55. Furthermore, Column 2, lines 64-67 of Gruber describes “In a variation of the predictive apparatus, the regulated or controlled supply value—in this case the inside temperature T_int—is measured and supplied to the predictive controller 1.” Contrary to the contentions made in the Amendment, the temperature in Gruber is measured in real-time. As shown in FIGS. 1 and 2, T_VRL as a calculated profile that is a function of the occupancy, flow temperature, and/or inside temperature of a room reads on “determining an environmental scene state of the current environment…according to the first environmental data” as recited in independent claim 1.  In view of FIGS. 1-2 and corresponding description, the arguments are not deemed persuasive.
As noted in the Non-Final Office Action, any citations to specific, paragraphs, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
On pages 15-16 of the Amendment, the referred portions of Strelec are transcribed that were presented to reject the claimed amended recitation “obtaining a plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data”, as recited in amended independent claim 1.  On page 16, it is argued that 
“Strelec only teaches to receive updated values for an actual time for the zone to reach the target temperature. Nowhere in Strelec discloses the features of "the updated values for an actual time for the zone to reach the target temperature before the zone is occupied" or "the updated values of the actual temperature of the zone." The features of "updated values for an actual time for the zone to reach the target temperature" in Strelec by no means corresponds to the feature "different environment scene states" in the amended claim 1. Additionally, Strelec only teaches to select the eigenvalues to adjust the coefficients of the regression model, but does not teach how the eigenvalues are obtained. In other words, Strelec fails to teach to select the eigenvalues at different environment scene states according to the second environmental data.”

The Office respectfully disagrees for, at least, the following reasons.  As described in paragraph [0003] of Strelec “when the zone is unoccupied, the HVAC system can be set to a passive mode, in which minimal cooling and/or heating is performed by the HVAC system. This can allow for the temperature of the zone to drop and/or rise.”  “When the zone becomes occupied, it can be desirable to cool and/or heat the zone to a particular temperature that is within a thermal comfort zone”. Paragraph [0004]  
Strelec describes in paragraph [0013] that a regression model is used “in determining when the zone will reach the target temperature upon operation of the thermal comfort system. In an example, the regression model can use three inputs, a target temperature for a zone, an actual temperature of the zone, and an ambient temperature of air being supplied to a thermal comfort system.”  
Paragraphs [0024] and [0025] of Strelec describe “pi, pnTa+i, pnTA+nTo+i, and pnTa+nTo+nTm can be the coefficients of the regression model”, where TaT can be the target temperature for the zone, Ta can be the actual temperature of the zone, To can be the ambient temperature of air being supplied to the thermal comfort system, and Tm can be the temperature of media supplied to the thermal comfort system.  
Further, paragraph [0033] of Strelec describes “The method can include receiving updated values for an actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system upon operation of the thermal comfort system.”  
Paragraph [0034] of Strelec explains “In some embodiments, the method can include solving for p1, p2, p3, and p4 using the target temperature for the zone and the updated values for the actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system.” 
Paragraph [0038] of Strelec describes “Updating at least one of the coefficients of the regression model can include determining a covariance matrix for the regression model and selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”
The regression model as described in Strelec to determine the time to reach the target temperature from an unoccupied state to an occupied state includes the target temperature of the zone, the current temperature of the zone, the ambient temperature supplied, and the state coefficients.  Thus, based on the description provided in Strelec, the target temperature of the zone, the actual temperature of the zone, the ambient temperature, and the coefficients of the regression model initially and subsequently updated for when the zone is to be occupied reads on “different environment scene states”.  Each time the target temperature of the zone, the actual temperature of the zone, the ambient temperature, and the coefficients of the regression model are updated and the coefficients adjusted using eigenvalues selected, a new different environment scene state is generated.  The updated actual temperature of the zone reads on “second environmental data”.  
The argument that the features of “updated values for an actual time for the zone to reach the target temperature" in Strelec by no means corresponds to the feature "different environment scene states” recited in amended claim 1 is not persuasive.  The Amendment does not explain why it does not correspond.  The Office respectfully submit that based on the referred descriptions of Strelec and a broad and reasonable interpretation of the claimed features, “different environment scene states” are taught in Strelec for, at least, the reasons presented above.  Further, the argument that Strelec does not explain how the eigenvalues of the zone are obtained is irrelevant.  As broadly claimed, independent claim 1 does not recite “how” a plurality of second eigenvalue parameters are obtained and, more importantly, why such obtaining is relevant.  Other than receiving information such as the eigenvalue parameters, the claim does not recite how any of these values are relevant to the inventive aspect that the present application seeks to protect.
Thus, for the zone, which reads on “the space”, the eigenvalues used to adjust the coefficients and the target temperature of the zone, the actual temperature of the zone, the ambient temperature, and the coefficients of the regression model being updated and the coefficients being adjusted using eigenvalues reads on “obtaining a plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data”.
Therefore, the arguments traversing the prior art rejection presented in the Amendment as filed are deemed unpersuasive. For similar reasons as those presented above with respect to independent claim 1, the rejection to independent claim 15 is maintained.
Dependent claims 3-12 depend directly, or indirectly, from independent claim 1 and dependent claims 17-22 depend directly, or indirectly, from independent claim 15.  The rejections to these claims are maintained as submitted below.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies. The Examiner recommends the following changes:
Claim 1, line 9, insert “the” before “different”.
Claim 6, line 2, replace “performing” with “the performing of the”.
Claim 15, line 12, insert “the” before “different”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 8, 10, 15, 17, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US Patent No. 6,439,469 B1) (“Gruber”) in view of Strelec et al. (US Patent Publication No. 2014/0027103 A1) (“Strelec”). 
Regarding independent claim 1, Gruber teaches:
An equipment regulation method, comprising: Gruber: Column 1, lines 8-16 (“…a predictive apparatus for regulating or controlling supply values, such as indoor climate control values or process values of an energy generator or energy distribution system. Such apparatuses are suitable, for example, for heating/cooling buildings, wherein by means of the apparatus heat energy or cooling energy can be saved. Further, such apparatuses are also suitable for operating an energy storage system such as, for example, a cold store.”)
collecting first environmental data of current environment in a space; Gruber: Column 2, lines 65-67 (“…the inside temperature T_int—is measured and supplied to the predictive controller 1.”) Gruber: Column 3, lines 21-23 (“In the case of room temperature measurement, two functions are involved: the monitor 12 and the parameter adaptation in the adaptive module 13.”) [The inside temperature of the room measured reads on “collecting first environmental data”.]
determining an environment scene state of the current environment in the space according to the first environmental data; Gruber: Column 2, lines 64-67 (“In a variation of the predictive apparatus, the regulated or controlled supply value—in this case the inside temperature T_int—is measured and supplied to the predictive controller 1.”) Gruber: column 3, lines 18-20 and FIGs. 1 and 2 (“The room occupancy is calculated in advance using the current time, the start and stop times for which can be input by the user for each day of the week.”) Gruber: Column 4, lines 6-10 (“The task of the optimising module 14 is to forecast from … the room occupancy calculated in advance occupancy_pred, …the current inside temperature T_int measured or calculated from the model, and from the room model of the controller including the parameters belonging to it...”) Gruber: Column 4, lines 11-27 (“The task of the optimising module 14 is to forecast from the forecast outside temperature T_ext_pred, the room occupancy calculated in advance occupancy_pred, the filtered inside temperature T_int_obs, the current inside temperature T_int measured or calculated from the model, and from the room model of the controller including the parameters belonging to it, the inside temperature development T_int_pred and flow temperature development over the time horizon. The flow temperature profile to be calculated, advantageously composed of T_VRL ... The first value of the output profile T_VRL is then set.”) [As shown in FIGs. 1 and 2, T_VRL as a calculated profile that is a function of the occupancy, flow temperature, and/or inside temperature of a room reads on “determining an environmental scene state of the current environment…according to the first environmental data”.]
controlling one or more equipment in the space according to the environment scene state of the current environment in the space. Gruber: Column 3, lines 21-28 (“In the case of room temperature measurement, two functions are involved: the monitor 12 and the parameter adaptation in the adaptive module 13. Without room temperature measurement, these cease to apply, and the forecast inside temperature T_int_pred is used as the inside temperature for the next cycle of calculation, which is shown in FIG. 2 by a strip shown in broken lines on the optimising module 14.”) Gruber: Column 3, line 67, to Column 4, line 3 (“When this is the case, the occupancy variable of this time point is also set to 1. This is done to ensure timely heating up in the morning or after a weekend. On the nth time, the n+1-th time is accessed.”) Gruber: Column 2, lines 60-63 (“From the output sequence of temperatures flows, in each step only the first value T_VRL is used and relayed to the flow temperature control 2, which additionally takes over the function of switching a pump on and off.”) Gruber: Column 2, lines 64-67 (“In a variation of the predictive apparatus, the regulated or controlled supply value—in this case the inside temperature T_int—is measured and supplied to the predictive controller 1.”)  [The switching of the pump on and off reads on “controlling one or more equipment…according to the environment scene state of the current environment in the space”.]
collecting second environmental data of the space at different environment scene states; and… Gruber: Column 4, lines 6-27 [As described above.] Gruber: Column 3, line 54 to Column 4, line 3 (“The room occupancy forecast module 11 correspondingly delivers the room occupancy calculated in advance in the form of a 0 (not occupied) −1 (occupied) sequence (FIG. 4). For this, the module requires the current time, the profile of the week, and the sampling times T_sim and Ts.  The numbers above the time axis in FIG. 4 are those values which assume the flow variable i during an optimising cycle. For every time point required, it is detected whether the room is occupied or not occupied. A possible occupancy profile is given in the lowest part of FIG. 4…at the time points greater than equal to n1, it is advantageously tested as to whether the next time point lies within an occupancy period. When this is the case, the occupancy variable of this time point is also set to 1. This is done to ensure timely heating up in the morning or after a weekend. On the nth time, the n+1-th time is accessed.”) [The measured inside temperature over time to heat up the room based on different room occupancy (“0” or “1”) as shown in FIGs. 4 and 5 (T-int-pred and occupancy-pred) reads on “collecting second environmental data of the space at different environmental scene states”.]
Although Gruber describes in column 10, lines 26-65, a model produced based on intrinsic values (also known as eigenvalues), Gruber does not expressly teach “obtaining a plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data”.  However, Strelec describes operation of a thermal comfort system. Strelec teaches:
…obtaining a plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data. Strelec: Paragraph [0013] (“…the regression model can use three inputs, a target temperature for a zone, an actual temperature of the zone, and an ambient temperature of air being supplied to a thermal comfort system.”) Strelec: Paragraph [0025] (“pi, pnTa+i, pnTA+nTo+i, and pnTa+nTo+nTm can be the coefficients of the regression model.”) Strelec: Paragraph [0038] (“Updating at least one of the coefficients of the regression model can include determining a covariance matrix for the regression model and selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”) Strelec: Paragraph [0033] (“The method can include receiving updated values for an actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system upon operation of the thermal comfort system.”) Strelec: Paragraph [0034] (“In some embodiments, the method can include solving for p1, p2, p3, and p4 using the target temperature for the zone and the updated values for the actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system.”) Strelec: Paragraph [0035] (“Upon solving for p1, p2, p3, and p4, the target temperature for the zone, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system, as well as the solved values for p1, p2, p3, and p4 can be inserted into the regression model and an updated time for the zone to reach the target temperature can be calculated.”) [Selecting the eigenvalues to adjust the coefficients of the regression model read on “obtaining a plurality of second eigenvalue parameters”.  The zone reads on “the space”.  The updated values for an actual time for the zone to reach the target temperature before the zone is occupied read on “different environment scene states” and the updated values of the actual temperature of the zone reads on “according to the second environmental data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber and Strelec before them, to obtaining a plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data as taught in Strelec because the references are in the same field of endeavor as the claimed invention and they are focused on temperature regulation and comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to reduce the operation of the HVAC system during periods of time when a zone is not occupied, allowing the temperature to fluctuate. Strelec Paragraph [0010]  The combination of Gruber and Strelec would include a regression model that can be used to determine when the zone will reach the target temperature upon operation of the thermal comfort system, to ensure that cooling and/or heating start at a correct time reaching a thermal comfort zone prior to the zone being occupied. Strelec Paragraphs [0011] and [0013]
Regarding claim 3, Gruber and Strelec teach all the claimed features of claim 1, from which claim 3 depends. Strelec further teaches: 
The equipment regulation method according to claim 1, wherein determining the environment scene state of the current environment in the space according to the first environmental data comprises: 
obtaining a first eigenvalue parameter according to the first environmental data; and Strelec: Paragraph [0027] (“…TaT can be the target temperature for the zone; Ta can be the actual temperature of the zone; To can be the ambient temperature of air being supplied to the thermal comfort system; and p1, p2, p3, and p4 can be coefficients of the regression model.”) Strelec: Paragraph [0028] (“The method can include initializing the regression model by setting p2, p3, and p4 to zero and entering a cooling rate of the thermal comfort system (e.g., five degrees Fahrenheit per hour) for pi; and solving for tpred to obtain an initial calculated cooling time when the zone will reach the target temperature. As such, the regression model can be initialized by specifying the target temperature for the zone, the actual temperature of the zone, and the cooling rate of the thermal comfort system.”) Strelec: Paragraph [0038] (“…selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”) Strelec: Paragraph [0039] (“In an example, an eigenvalue associated with (TaT−Ta) can be selected that is larger than an eigenvalue associated with (TaT−Ta)2 and (TaT−To). As such, the coefficient of the regression model associated with (TaT −Ta) (e.g., p1) can be updated sooner than the coefficients of the regression model associated with (TaT −Ta)2 (e.g., p2) and (TaT −To) (e.g., p3), because the eigenvalue associated with (TaT −Ta) and the coefficient of the regression model p1 is larger, relative to eigenvalues associated with remaining coefficients of the regression model (e.g., p2, p3).”) [The coefficient p1 obtained associated with the selected eigenvalue reads on “obtaining a first eigenvalue parameter” and the actual temperature of the zone at initialization reads on “the first environmental data”.]
determining the environment scene state of the current environment in the space by comparing the first eigenvalue parameter and the plurality of second eigenvalue parameters. Strelec: Paragraph [0038] [As described in claim 1 and above.] and Paragraphs [0033]-[0035] [As described in claim 1.] Strelec: Paragraph [0070] (“In an example, at least one of the coefficients of the regression model can be updated by performing a comparison of a size of eigenvalues in the covariance matrix.”) [The updating of (TaT−Ta) for tpred reads on “determining the environment scene state of the current environment”.  The updating by comparing of the size of the eigenvalue of (TaT−Ta) with the eigenvalues of (TaT −Ta)2 (e.g., p2) and (TaT −To) (e.g., p3) reads on “by comparing the first eigenvalue parameter and the plurality of second eigenvalue parameters”.]
The motivation to combine Gruber and Strelec, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.
Regarding claim 4, Gruber and Strelec teach all the claimed features of claim 3, from which claim 4 depends. Strelec further teaches: 
The equipment regulation method according to claim 3, further comprising: 
determining whether or not the second environmental data of the space is changed; and Strelec: Paragraph [0037] (“For instance, updated values for an actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system upon operation of the thermal comfort system can be received.”) [The updated value of the actual temperature of the zone reads on “determining whether…the second environmental data of the space is changed”.]
updating the plurality of second eigenvalue parameters according to the second environmental data in a case that the second environmental data of the space is changed. Strelec: Paragraph [0038] (“Updating at least one of the coefficients of the regression model can include determining a covariance matrix for the regression model and selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated. In an example, a preference method can be used for determining which coefficient of the regression model can be updated first.”) Strelec: Paragraph [0039] (“In an example, an eigenvalue associated with (TaT−Ta) can be selected that is larger than an eigenvalue associated with (TaT−Ta)2 and (TaT−To). As such, the coefficient of the regression model associated with (TaT−Ta) (e.g., p1) can be updated sooner than the coefficients of the regression model associated with (TaT−Ta)2 (e.g., p2) and (TaT−To) (e.g., p3), because the eigenvalue associated with (TaT−Ta) and the coefficient of the regression model p1 is larger, relative to eigenvalues associated with remaining coefficients of the regression model (e.g., p2, p3).”) [The p2 and p3 getting updated based on the eigenvalues reads on “updating the plurality of second eigenvalue parameters”. The updated value of the actual temperature reads on “in a case that the second environmental data of the space is changed”.]  
The motivation to combine Gruber and Strelec, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.
Regarding claim 5, Gruber and Strelec teach all the claimed features of claim 3, from which claim 5 depends. Strelec further teaches: 
The equipment regulation method according to claim 3, wherein the obtaining of the plurality of second eigenvalue parameters of the space at different environment scene states according to the second environmental data comprises:  
performing data modeling on the second environmental data to obtain a mathematical model; and Strelec: Paragraph [0013] (“…provide a regression model that can be used in determining when the zone will reach the target temperature upon operation of the thermal comfort system. In an example, the regression model can use three inputs, a target temperature for a zone, an actual temperature of the zone, and an ambient temperature of air being supplied to a thermal comfort system.”) Strelec: Paragraph [0014] (“… a structure of the regression model can be changed, without affecting the remaining parts of the regression model. For example, a variable for a temperature of media provided to the thermal comfort system can be added to the regression model...”) Strelec: Paragraph [0015] (“… the regression model can be updated with data from each run cycle (e.g., heating and/or cooling cycle) of the thermal comfort system. As such, by updating the regression model with data from each run cycle, a more accurate value can be determined for the time when the zone will reach the target temperature upon operation of the thermal comfort system because actual feedback (e.g., data from each run cycle) can be used to update the regression model.”) [For each run cycle, updating the regression model with data including the target temperature for a zone, the actual temperature of the zone, and the ambient temperature of air being supplied to a thermal comfort system reads on “performing data modeling …to obtain a mathematical model”.  The target, actual, and ambient temperatures reads on “the second environmental data”.]
obtaining the plurality of second eigenvalue parameters according to the mathematical model; Strelec: Paragraph [0038] (“Updating at least one of the coefficients of the regression model can include determining a covariance matrix for the regression model and selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”) 
wherein the obtaining of the first eigenvalue parameter according to the first environmental data comprises: 
calculating the first environmental data according to the mathematical model to obtain the first eigenvalue parameter.  Strelec: Paragraphs [0027], [0028], and [0038] [As described in claim 3.] [The coefficient p1 associated with the selected eigenvalue reads on “obtain a first eigenvalue parameter” and the received actual temperature of the zone at initialization using the regression model reads on “calculating the first environmental data according to the mathematical model”.]
The motivation to combine Gruber and Strelec, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.
Regarding claim 8, Gruber and Strelec teach all the claimed features of claim 3, from which claim 8 depends. Gruber further teaches: 
The equipment regulation method according to claim 3, wherein the determining of the environment scene state of the current environment in the space according to the first environmental data further comprises: determining whether or not the environment scene state of the current environment in the space is changed, and Gruber: Column 3, line 61, to Column 4, line 3 (“For every time point required, it is detected whether the room is occupied or not occupied. A possible occupancy profile is given in the lowest part of FIG. 4. As the time steps according to n1 are four times larger than the previous ones, at the time points greater than equal to n1, it is advantageously tested as to whether the next time point lies within an occupancy period. When this is the case, the occupancy variable of this time point is also set to 1. This is done to ensure timely heating up in the morning or after a weekend. On the nth time, the n+1-th time is accessed.”) [The determination of whether the room is occupied or not occupied reads on “determining whether or not the environment scene state of the current environment in the space is changed”.]
generating a state change signal in a case that the environment scene state of the current environment in the space is changed; and Gruber: Column 3, line 61, to Column 4, line 3 [As describe above.] [The occupancy variable being set to 1 when the room is occupied reads on “generating a state change signal”.]
the controlling of the equipment in the space according to the environment scene state of the space comprises: transmitting the state change signal to the equipment in the space to control the equipment to perform a state change. Gruber: Column 1, lines 40-47 (“If the supply values are indoor climate control values, a room or building model is used. By using a room or building model, basically a simpler structure is produced for the regulating and control apparatus, as by means of said model both the regulating method based on a heat curve and the optimum start and stop time control method, known as OSSC, and in addition the switch for heat limits, can be used.”) Gruber: Column 2, lines 33-38 (“In FIG. 1, an arrangement with a generally predictive apparatus for regulating and controlling indoor climate control values is divided into three function modules joined one to another, wherein a predictive controller is designated 1, a flow temperature control 2, and a room/building 3.”) Gruber: Column 2, lines 51-60 (“The task of the predictive controller 1 is now to control the control values—here, the flow temperature over a pre-determined time horizon, such that the inside temperature T_int in the room/building 3 satisfies the specifications of the user. For this, the controller 1 naturally requires a room/building model… and the arrangement and the forecast profile of … the occupancy of the room or of the building.”) [The occupancy variable being set to 1 for the predictive controller for the room to ensure timely heating up of the room reads on “transmitting the state change signal to the equipment in the space to control the equipment to perform a state change”.]
Regarding claim 10, Gruber and Strelec teach all the claimed features of claim 1, from which claim 10 depends. Gruber further teaches: 
The equipment regulation method according to claim 1, wherein the first environmental data or the second environmental data comprises air flow state data. Gruber: Column 3, lines 18-20, and Column 4, lines 6-27 [As described in claims 1 and 2.] [As shown in FIGs. 1 and 2, T_VRL as a calculated profile that is a function of the flow temperature of a room reads on “the first environmental data … comprises air flow state data”.]
Independent claim 15 recites an equipment regulation device that is implementing the method of independent claim 1 with substantially the same limitations.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 15.
Claims 17-18 and 21 recite an equipment regulation device that is implementing the method of claims 3-4 and 8 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 3-4 and 8 above also apply to claims 17-18 and 21.
Regarding claim 19, Gruber and Strelec teach all the claimed features of claim 17, from which claim 19 depends. Strelec further teaches: 
The equipment regulation device according to claim 17, 
wherein the processing unit comprises a model calculation unit and a calculation-determination unit; Strelec: Paragraph [0061] (“As shown in FIG. 3, computing device 320 includes a processor 324 and a memory 326 coupled to the processor 324.”) Strelec: Paragraph [0065] (“…the processor 324 can execute the executable instructions stored in memory 326 to determine the calculated time through the regression model…”) [The computing device including a portion of the processor processing the regression model reads on “a model calculation unit” and the portion of the processor processing the temperature data reads on “a calculation-determination unit”.]
wherein the model calculation unit is configured to perform data modeling according to the second environmental data to obtain a mathematical model, and Paragraph [0013] (“…provide a regression model that can be used in determining when the zone will reach the target temperature upon operation of the thermal comfort system. In an example, the regression model can use three inputs, a target temperature for a zone, an actual temperature of the zone, and an ambient temperature of air being supplied to a thermal comfort system.”) Strelec: Paragraph [0014] (“… a structure of the regression model can be changed, without affecting the remaining parts of the regression model. For example, a variable for a temperature of media provided to the thermal comfort system can be added to the regression model...”) Strelec: Paragraph [0015] (“… the regression model can be updated with data from each run cycle (e.g., heating and/or cooling cycle) of the thermal comfort system. As such, by updating the regression model with data from each run cycle, a more accurate value can be determined for the time when the zone will reach the target temperature upon operation of the thermal comfort system because actual feedback (e.g., data from each run cycle) can be used to update the regression model.”) [For each run cycle, updating the regression model with data including the target temperature for a zone, the actual temperature of the zone, and the ambient temperature of air being supplied to a thermal comfort system reads on “perform data modeling …to obtain a mathematical model”.  The target, actual, and ambient temperatures reads on “the second environmental data”.] to obtain the plurality of second eigenvalue parameters of the space at different environment scene states according to the mathematical model, and Strelec: Paragraph [0038] (“Updating at least one of the coefficients of the regression model can include determining a covariance matrix for the regression model and selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”) to store the plurality of second eigenvalue parameters in the calculation-determination unit; and Strelec: Paragraph [0070] (“In some embodiments, processor 324 can execute the executable instructions stored in memory 326 to determine a covariance matrix for the regression model, as discussed in relation to FIG. 1. In an example, at least one of the coefficients of the regression model can be updated by performing a comparison of a size of eigenvalues in the covariance matrix.”)
the calculation-determination unit is configured to calculate the first environmental data according to the mathematical model Strelec: Paragraph [0027] (“…TaT can be the target temperature for the zone; Ta can be the actual temperature of the zone; To can be the ambient temperature of air being supplied to the thermal comfort system; and p1, p2, p3, and p4 can be coefficients of the regression model.”) Strelec: Paragraph [0028] (“The method can include initializing the regression model by setting p2, p3, and p4 to zero and entering a cooling rate of the thermal comfort system (e.g., five degrees Fahrenheit per hour) for pi; and solving for tpred to obtain an initial calculated cooling time when the zone will reach the target temperature. As such, the regression model can be initialized by specifying the target temperature for the zone, the actual temperature of the zone, and the cooling rate of the thermal comfort system.”) Strelec: Paragraph [0038] (“…selecting eigenvalues of the covariance matrix to adjust when at least one of the coefficients of the regression model is updated.”) Strelec: Paragraph [0039] (“In an example, an eigenvalue associated with (TaT−Ta) can be selected that is larger than an eigenvalue associated with (TaT−Ta)2 and (TaT−To). As such, the coefficient of the regression model associated with (TaT −Ta) (e.g., p1) can be updated sooner than the coefficients of the regression model associated with (TaT −Ta)2 (e.g., p2) and (TaT −To) (e.g., p3), because the eigenvalue associated with (TaT −Ta) and the coefficient of the regression model p1 is larger, relative to eigenvalues associated with remaining coefficients of the regression model (e.g., p2, p3).”) [The coefficient p1 associated with the selected eigenvalue reads on “obtain a first eigenvalue parameter” and the received actual temperature of the zone at initialization using the regression model reads on “calculate the first environmental data according to the mathematical model”.]
to obtain the first eigenvalue parameter, and Strelec: Paragraphs [0027], [0028], and [0038] [As described above.] [The coefficient p1 obtained associated with the selected eigenvalue reads on “obtain a first eigenvalue parameter”.]
to determine the environment scene state of the current environment in the space by comparing the first eigenvalue parameter and the plurality of second eigenvalue parameters.  Strelec: Paragraph [0038] [As described above.] Strelec: Paragraph [0033] (“The method can include receiving updated values for an actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system upon operation of the thermal comfort system.”) Strelec: Paragraph [0034] (“In some embodiments, the method can include solving for p1, p2, p3, and p4 using the target temperature for the zone and the updated values for the actual time for the zone to reach the target temperature, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system.”) Strelec: Paragraph [0035] (“Upon solving for p1, p2, p3, and p4, the target temperature for the zone, the actual temperature of the zone, and the ambient temperature of air being supplied to the thermal comfort system, as well as the solved values for p1, p2, p3, and p4 can be inserted into the regression model and an updated time for the zone to reach the target temperature can be calculated.”) Strelec: Paragraph [0070] (“In an example, at least one of the coefficients of the regression model can be updated by performing a comparison of a size of eigenvalues in the covariance matrix.”) [The updating of (TaT−Ta) for tpred reads on “to determine the environment scene state of the current environment”.  The updating by comparing of the size of the eigenvalue of (TaT−Ta) with the eigenvalues of (TaT −Ta)2 (e.g., p2) and (TaT −To) (e.g., p3) reads on “by comparing the first eigenvalue parameter and the plurality of second eigenvalue parameters”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber and Strelec before them, to include the functions of the model calculation unit and the calculation-determination unit as taught in Strelec because the references are in the same field of endeavor as the claimed invention and they are focused on temperature regulation and comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to reduce the operation of the HVAC system during periods of time when a zone is not occupied, allowing the temperature to fluctuate. Strelec Paragraph [0010]  The combination of Gruber and Strelec would include a regression model that can be used to determine when the zone will reach the target temperature upon operation of the thermal comfort system, to ensure that cooling and/or heating start at a correct time reaching a thermal comfort zone prior to the zone being occupied. Strelec Paragraphs [0011] and [0013]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Strelec, and in view of Graf et al. (US Patent Publication No. 2011/0307208 A1) (“Graf”). 
Regarding claim 6, Gruber and Strelec teach all the claimed features of claim 5, from which claim 6 depends.  However, Gruber and Strelec fail to explicitly teach the features of claim 6.  Graf is directed to a temperature sensor  for measuring the ambient temperature. The output of the temperature sensor provides a temperature signal representing the ambient temperature. Graf teaches:
The equipment regulation method according to claim 5, wherein performing data modeling on the second environment data to obtain the mathematical model comprises: 
discretizing a plurality of parameters of the second environmental data along a space and a time; Graf: Paragraph [0098] (“In order to determine the parameter T1 such that the output of the sensor model fits the real Sensor output as depicted in FIG. 5 best, the first order type sensor model is implemented on a microcontroller in the time discrete state space…”) Graf: Paragraph [0099] (“In this time discrete state space representation of the sensor model, an initial value of the parameter T1 is chosen, e.g. T1=6s. The sensor model output with T1=6s is illustrated in FIG. 5a. The sensor model is also run with parameters T1=8s and T1=12s. The corresponding sensor model output is illustrated in FIG. 5a, too.”) Graf: Paragraph [0124] (“… the temperature range is divided into n sub-ranges i, with temperature sub-range i=0 being the first one, and temperature sub-range i=n being the last one spanning the temperature range covered. For each sub-range i a different sensor model and consequently a different compensator model is determined.”) Graf: Paragraph [0125] (“And accordingly, the different transfer functions are transformed each in the time discrete state space such that for each temperature range a corresponding compensator model, which may be different from the compensator models for the other temperature ranges, may be provided, stored, and applied whenever the ambient temperature is identified to fall within the corresponding temperature sub-range.”) [The discretizing the temperature into sub-ranges with different parameters in a time discrete state space reads on “discretizing a plurality of parameters of the second environmental data along a space and a time”.]
determining corresponding relationships between the plurality of parameters which are discretized; and Graf: Paragraph [0099] [As described above.] Graf: Paragraph [0100] (“In a next step, the value of the parameter is chosen that makes the sensor model output come closest to the real sensor signal. From FIG. 5a it can be derived, that this is the case for T1=8s.”) [As shown in FIG. 5a, the determination of the relationship of the parameters with the sensor output reads on “determining corresponding relationships between the plurality of parameters”.]
calculating approximate values of the plurality of parameters of the second environmental data according to the corresponding relationships.  Graf: Paragraph [0100] [As described above.] [As shown in FIG. 5a, the determination of which of the discretized temperature range model is closest to the sensor output reads on “calculating approximate values of the plurality of parameters…according to the corresponding relationships”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber, Strelec, and Graf before them, to include the discretizing, the determination, and the calculation as taught in Graf because the references are in the same field of endeavor as the claimed invention and they are focused on improving performance of temperature measurement in a space or building.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because the configuration of Graf would improve response time of a temperature sensor improving the quality of the measuring system such that the overall output of the sensor system including the compensator provides for a better quality output especially for fast changes in the Ambient condition. Graf Paragraph [0095]

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Strelec, and in view of Rahmati, B., Heidarian, A. and Jadidi, A.M., Investigation in performance of a hybrid personalized ventilation (PV) with under-floor air distribution (UFAD) system (“Rahmati”). 
Regarding claim 7, Gruber and Strelec teach all the claimed features of claim 5, from which claim 7 depends.  However, Gruber and Strelec fail to explicitly teach the features of claim 7.  Rahmati is directed to improving performance of an under-floor air distribution (UFAD) with personalized ventilation (PV) system. Rahmati teaches:
The equipment regulation method according to claim 5, wherein the mathematical model comprises:	µ=0.03874ρvl;wherein µ is a turbulence viscosity coefficient, ρ is an air density, v is an air flow velocity; and l is a minimum distance between an inner surface of the space and a position at which the first environmental data or the second environmental data are collected. Rahmati: Third page, “Methods” section, second column (“To calculate the turbulent viscosity, the indoor zero equation was employed for simulating airflow in the room. Selecting appropriate turbulent model leads to predicting accurate turbulent viscosity and this subject has an important effect on the precision of simulation. The following equation was obtained by Chen et al [11] and was successfully tested for simulating the indoor temperature gradient: μt= 0.03874 ρvl (4) Where ρ is the fluid density, v is the local velocity and l is the distance from the nearest wall and 0.03874 is an empirical constant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber, Strelec, and Rahmati before them, to include the mathematical model in Rahmati because the references are in the same field of endeavor as the claimed invention and they are focused on improving performance of air flow distribution and temperature regulation in a room.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because the mathematical model as taught in Rahmati is ideally suited for predicting indoor air flows that consider natural convection, forced convection, mixed convection and displacement ventilation. Rahmati third page, “Methods” section, second column, last paragraph.
Claim 20 recites an equipment regulation device that is implementing the method of claim 7 with substantially the same limitations.  Therefore, the rejection applied to claim 7 above also applies to claim 20.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Strelec, and in view of Flinsenberg et al. (WO 2014/097072 A1) (“Flinsenberg”). 
Regarding claim 9, Gruber and Strelec teach all the claimed features of claim 8, from which claim 9 depends.  Gruber further teaches:
The equipment regulation method according to claim 8, wherein 
in a case that the environment scene state of the current environment in the space is changed, … if the environment scene state is changed from the state that someone exists in the space into the state that no one exists in the space, continuing the determining of the environment scene state of the current environment in the space. Gruber: Column 3, lines 39-58 and FIG. 4 (“All the disturbance values which affect the room 3 (FIG. 1), in the present case the room occupancy and the outside temperature, must be calculated in advance for every point in time of optimising over the time horizon as profiles. For this, the horizon is divided into n sampling steps…The sampling time of the controller, and thereby also the time after which the optimising is repeated, is T_sim. The sampling time of the short steps at the beginning of the time horizon are in this case, for example, selected as being equal to T-sim, and the sampling time Ts of the long steps as Ts=4*T_sim... The room occupancy forecast module 11 correspondingly delivers the room occupancy calculated in advance in the form of a 0 (not occupied) −1 (occupied) sequence (FIG. 4). For this, the module requires the current time, the profile of the week, and the sampling times T_sim and Ts.”) [As shown in FIG. 4, at time n=4 of present time, the occupancy ends which reads on “in a case that the environment scene state of the current environment in the space is changed, if the environment scene state is changed from the state that someone exists in the space into the state that no one exists in the space”.  The sampling of occupancy detection of room occupancy between time n=5 to n1 reads on “continuing the determining of the environment scene state of the current environment in the space”.]
Gruber and Strelec fail to explicitly teach, “if the environment scene state is changed from a state that no one exists in the space into a state that someone exists in the space, stopping the determining the environment scene state of the current environment in the space, and restarting the determination after waiting for a first time interval”.  Flinsenberg is directed to an occupancy detection system and a corresponding method suitable for a presence controlled system, which provide a desired operation state of the presence controlled system while balancing a comfort level and energy consumption of the presence controlled system. Flinsenberg teaches:
…if the environment scene state is changed from a state that no one exists in the space into a state that someone exists in the space, stopping the determining the environment scene state of the current environment in the space, and restarting the determination after waiting for a first time interval; and… Flinsenberg: Page 5, third full paragraph (“The current inventive concept is applicable for any presence controlled system of a room or building, e.g. lighting systems, or heating ventilation and air condition systems (HVAC). For sake of simplicity only a lighting system will be described in the detailed description.”) Flinsenberg: Page 5, fourth full paragraph (“… when the occupant P moves, the movement sensor 2 registers the movement and provides a signal upon which signal, in combination with an operating parameter δ here being a delay D of the occupancy detection system, an occupancy state of the room is determined. The delay D is here a definite time period after a last detected movement, after which the occupancy state of the room is determined to be 'empty' . The operating parameter δ may in embodiments of the invention refer to some other parameter, e.g. some other delay setting which is associated with determining the occupancy state of the room, or a sampling frequency of the occupancy detection system.”) Flinsenberg: Page 6, first paragraph (“As soon as the delay has passed the lighting system will turn off the lights, and the energy consumption will stop (or return to a minimum level). As soon as motion is detected again the lighting system will turn the lights back on, thereby increasing the energy consumption to a high level again. According to an embodiment of the method, the energy consumption for different values of the delay parameter D is performed by applying the same strategy as described above.”) Flinsenberg: Page 6, last paragraph (“A continuous monitoring of the estimated comfort level as well as the estimated energy consumption of the presence controlled lighting system is thus performed, such that the control of the lighting system is based on a predetermined balance between the estimated comfort and energy consumption.”) [The delay D time period for occupancy reads on “stopping the determining the environment scene state of the current environment in the space…for a first time period”.  The continuous monitoring of motion after delay D time period movement is detected “restarting the determination after waiting for a first time interval”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber, Strelec, and Flinsenberg before them, for the environment scene state being changed from a state that no one exists in the space into a state that someone exists in the space, stopping the determining the environment scene state of the current environment in the space, and restarting the determination after waiting for a first time interval in Gruber because the references are in the same field of endeavor as the claimed invention and they are focused on improving temperature control in a room.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references to achieve occupancy detection that provides reliable occupancy detection, for which events of erroneously determining the room as ‘empty’ can be minimized.  The combination would also provide occupancy detection in a presence controlled system which is dynamical and which provides a desired operation state of the presence controlled system while balancing comfort level and energy consumption of the presence controlled system. Flinsenberg Page 2, fifth paragraph.
Claim 22 recites an equipment regulation device that is implementing the method of claim 9 with substantially the same limitations.  Therefore, the rejection applied to claim 9 above also applies to claim 22.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Strelec, and in view of Kim et al. (US Patent Publication No. 2019/0368762 A1) (“Kim”). 
Regarding claim 11, Gruber and Strelec teach all the claimed features of claim 10, from which claim 11 depends.  However, Gruber and Strelec fail to explicitly teach the features of claim 11.  Kim is directed to a method and an apparatus for controlling an air conditioner. Kim teaches:
The equipment regulation method according to claim 10, wherein the air flow state data comprises air density data, air flow velocity data and distance data. Kim: Paragraph [0090] (“A thermal feeling (that is, thermal comfort) that a human being feels indoors is affected by environmental factors (temperature, humidity, an MRT, and an air flow velocity) and subjective factors (age, gender, and clothes). A temperature range reflecting these factors in which a plurality of persons feel comfortable is defined as a thermal comfort range.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber, Strelec, and Kim before them, to include the air flow velocity in Gruber because the references are in the same field of endeavor as the claimed invention and they are focused on improving performance of air flow distribution in a room.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references to efficiently determine and control a setting temperature for an air conditioner in order to keep users comfortable because thermal comfort that a user feels in a building is related to heat sensed by the user. However, rooms of the building may have different spatial thermal comfort characteristics, the apparatus and method of Kim provide comfort for different users in different temperature ranges, while providing the control of the air conditioner using low power. Kim Paragraphs [0007] and [0009]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Strelec, and in view of Mishra, A.A. and Iaccarino, G., 2017. RANS predictions for high-speed flows using enveloping models. arXiv preprint arXiv:1704.01699, Center for Turbulence Research Annual Research Briefs 2016 (“Mishra”). 
Regarding claim 12, Gruber and Strelec teach all the claimed features of claim 3, from which claim 12 depends.  However, Gruber and Strelec fail to explicitly teach the features of claim 12.  Mishra is directed to Reynolds Averaged Navier-Stokes based models predictions using enveloping models for complex engineering flows. Mishra teaches:
The equipment regulation method according to claim 3, wherein the first eigenvalue parameter or the second eigenvalue parameters each comprises a turbulence viscosity coefficient. Mishra: Page 4, first full paragraph (“The eigenvalue perturbations address the limitation of the isotropic eddy viscosity assumption. The eigenvalue perturbations treat the turbulent flow as an orthotropic medium, assigning different turbulent viscosities along the three orthogonal axes defined by the eigen-decomposition of the rate of strain tensor. This enables the perturbed evolutions to exhibit better predictions of the secondary shear stresses and normal stresses.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gruber, Strelec, and Mishra before them, to include the turbulence viscosity coefficient in the eigenvalues of Strelec because the references are in the same field of endeavor as the claimed invention and they are focused on improving performance of air flow distribution.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would enable the perturbed evolutions to exhibit better predictions of the secondary shear stresses and normal stresses. The eigenvector perturbations address the limitation of assuming that the eigen-directions of the instantaneous Reynolds stress tensor are always aligned with the local mean rate of strain. Mathematically, this accounts for additional degrees of anisotropy to the turbulent viscosity. Furthermore, if devised carefully, eigenvector perturbations can enable the inclusion of some aspects of non-local physics while determining uncertainty bounds. Mishra Page 4, first full paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0078801 to Turney et al. describes a thermostat for a building zone including a model predictive controller and an equipment controller. The model predictive controller is configured to obtain a cost function that accounts for a cost of operating HVAC equipment during each of a plurality of time steps, use a predictive model to predict a temperature of the building zone during each of the plurality of time steps, and generate temperature setpoints for the building zone for each of the plurality of time steps by optimizing the cost function subject to a constraint on the predicted temperature. The equipment controller is configured to receive the temperature setpoints generated by the model predictive controller and drive the temperature of the building zone toward the temperature setpoints during each of the plurality of time steps by operating the HVAC equipment to provide heating or cooling to the building zone.

Applicant's claim amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117